UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7146



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MEASHA LAMONT FEARRINGTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-01-344-1; CA-03-1081-1)


Submitted:   November 4, 2004          Decided:     November 10, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Measha Lamont Fearrington, Appellant Pro Se. Michael Francis
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Measha Lamont Fearrington seeks to appeal the district

court’s order accepting the magistrate judge’s recommendation and

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating       that   reasonable     jurists       would    find    that    his

constitutional      claims     are   debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Fearrington has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented      in   the

materials      before   the    court    and    argument    would   not     aid   the

decisional process.



                                                                          DISMISSED




                                       - 2 -